UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-01685 Name of Registrant: Vanguard Morgan Growth Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: September 30 Date of reporting period: October 1, 2014  March 31, 2015 Item 1: Reports to Shareholders Semiannual Report | March 31, 2015 Vanguard Morgan  Growth Fund The mission continues On May 1, 1975, Vanguard began operations, a fledgling company based on the simple but revolutionary idea that a mutual fund company should be managed solely in the interest of its investors. Four decades later, that revolutionary spirit continues to animate the enterprise. Vanguard remains on a mission to give investors the best chance of investment success. As we mark our 40th anniversary, we thank you for entrusting your assets to Vanguard and giving us the opportunity to help you reach your financial goals in the decades to come. Contents Your Funds Total Returns. 1 Chairmans Letter. 2 Advisors Report. 7 Fund Profile. 12 Performance Summary. 13 Financial Statements. 14 About Your Funds Expenses. 29 Trustees Approve Advisory Arrangements. 31 Glossary. 33 Please note: The opinions expressed in this report are just thatinformed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Since our founding, Vanguard has drawn inspiration from the enterprise and valor demonstrated by British naval hero Horatio Nelson and his command at the Battle of the Nile in 1798. The photograph displays a replica of a merchant ship from the same era as Nelsons flagship, the HMS Vanguard . Your Fund’s Total Returns Six Months Ended March 31, 2015 Total Returns Vanguard Morgan Growth Fund Investor Shares 9.73% Admiral™ Shares 9.78 Russell 3000 Growth Index 9.43 Multi-Cap Growth Funds Average 8.85 Multi-Cap Growth Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Your Fund’s Performance at a Glance September 30, 2014, Through March 31, 2015 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Morgan Growth Fund Investor Shares $27.07 $26.49 $0.191 $2.825 Admiral Shares 83.97 82.08 0.727 8.750 1 Chairman’s Letter Dear Shareholder, Growth stocks generally prospered over the six months ended March 31, 2015, and your fund’s advisors capitalized on the trend. Vanguard Morgan Growth Fund returned 9.73% for Investor Shares and 9.78% for the lower-cost Admiral Shares. That compares with the 9.43% return of the benchmark, the Russell 3000 Growth Index, and the 8.85% average return of multi-capitalization growth funds. The fund’s result also exceeded that of the broad stock market, as growth stocks were very much in favor with investors. The return of the Russell 3000 Growth Index was almost double that of the Russell 3000 Value Index. Driving the advance was the health care sector, which got a boost from mergers and acquisitions. Health care stocks were a strong point for the fund as well, more than offsetting weakness in the energy sector. The Fed’s cautious approach was favorable for U.S. stocks The broad U.S. stock market returned about 7% for the six months. Stocks were resilient after declining markedly at the start of the period and enduring bouts of turmoil in subsequent months. Investors’ concerns included the strength of thedollar and how that would affect the profits of U.S.-based multinational corporations. Overall, stocks responded favorably to both the Federal Reserve’s cautious approach to raising short-term interest rates and the 2 monetary stimulus efforts of other central banks. A strong rebound in February, when the broad market notched its largest monthly gain since October 2011, helped lift returns for the period. International stocks had a slightly negative return as the dollar’s strength against many foreign currencies hurt results. Without this currency effect, stocks outside the United States generally advanced. The developed markets of the Pacific, particularly Japan, were especially strong. Global central bank stimulus helped drive up bond prices Bond prices, too, were supported by accommodative monetary policies from central banks and by investors who sought safe-haven assets amid turbulence in the stock market. The broad U.S. taxable bond market returned 3.43%. The yield of the 10-year Treasury note ended March at 1.95%, down from 2.48% six months earlier. (Bond prices and yields move in opposite directions.) Municipal bonds returned 2.40%, though results faded later in the period as more bonds were issued. International bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned –7.49%, a reflection of foreign currencies’ weakness relative to the dollar. International bonds hedged to eliminate the effect of currency exchange rates produced positive returns. Market Barometer Total Returns Periods Ended March 31, 2015 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 6.55% 12.73% 14.73% Russell 2000 Index (Small-caps) 14.46 8.21 14.57 Russell 3000 Index (Broad U.S. market) 7.13 12.37 14.71 FTSE All-World ex US Index (International) -0.08 -0.21 5.19 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 3.43% 5.72% 4.41% Barclays Municipal Bond Index (Broad tax-exempt market) 2.40 6.62 5.11 Citigroup Three-Month U.S. Treasury Bill Index 0.00 0.03 0.06 CPI Consumer Price Index -0.80% -0.07% 1.64% 3 The Fed’s target of 0%–0.25% for short-term interest rates continued to cap returns for money market funds and savings accounts. For the period, the fund kept up its streak of strong returns Vanguard Morgan Growth Fund’s return of nearly 10% would be considered a good result for a full year, let alone a half year. And it comes on the heels of a string of outsize returns. The fund, like both its benchmark and the broad stock market, has notched double-digit advances in four of the past five fiscal years. After such an extended winning streak, it’s not unusual to experience a pullback, which can test an investor’s commitment to staying the course. So keep in mind that weathering the market’s inevitable short-term downturns is crucial to realizing its long-term potential benefits. This is particularly important when investing in an actively managed fund such as the Morgan Growth Fund. By design, the performance of an active fund can be out of step with the broader market, and an investor may need to be patient to reap future rewards. (For more about keeping the market’s ups and downs in perspective, see the box on page 5.) For the latest six months, though, returns were mostly positive, at least outside the energy sector. As I mentioned, health care was a strong point for both the fund and its index. A flurry of acquisitions of biotech-nology companies helped fuel the sector’s ascent. Health care stocks accounted for Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average Morgan Growth Fund 0.40% 0.26% 1.28% The fund expense ratios shown are from the prospectus dated January 26, 2015, and represent estimated costs for the current fiscal year. For the six months ended March 31, 2015, the fund’s annualized expense ratios were 0.41% for Investor Shares and 0.27% for Admiral Shares. The peer-group expense ratio is derived from data provided by Lipper, a Thomson Reuters Company, and captures information through year-end 2014. Peer group: Multi-Cap Growth Funds. 4 about one-fifth of the fund’s holdings, on average, during the period. This was second only to information technology stocks, which constituted about one-third of the fund. Other fund successes included companies that cater to consumers—from hotels to internet retailers—as investors anticipated that tumbling prices at the pump would translate into higher consumer spending elsewhere. But falling oil prices were a negative for the energy sector, which slumped sharply for both the fund and the overall market. Marking the sixth anniversary of the bull market There’s been a long and steep climb in the U.S. stock market in the six years since the worst of the financial crisis. The dark line in the chart below traces the rise in the Russell 3000 Index from a low of 390 on March 9, 2009, to 1,241 on March 9, 2015—an increase of roughly 220% in 72 months. The robustness and duration of the advance defied the predictions of some market pundits. Of course, the financial crisis caught many of them off guard as well. The lighter line below charts the drop of about 60% in the index in 17 months, from its pre-crisis peak of 908 on October 9, 2007. These sharp and unexpected movements illustrate the challenge of trying to time the markets. Instead of trying to guess which way the wind will blow (and for how long), investors are generally better off staying committed to their investment plan through market ups and downs. Rebalancing your portfolio from time to time will help keep market movements from pushing your allocation to stocks and bonds off target. The performance of the U.S. stock market since the start of the financial crisis 5 For more about the advisors’ strategy and the fund’s positioning during the six months, see the Advisors’ Report that follows this letter. Our focus on balanced investing has roots going back many decades On May 1, Vanguard will celebrate its 40th anniversary. Although many things have changed since 1975, our investment philosophy has not. From the start, we’ve focused on four timeless, straightforward principles that we believe help give clients the best chance for investment success: • Goals. Create clear, appropriate investment goals. • Balance. Develop a suitable asset allocation using broadly diversified funds. • Cost. Minimize cost. • Discipline. Maintain perspective and long-term discipline. Vanguard has followed all these principles since its founding, and one—the focus on balanced investing—is in the company’s DNA. That’s because our predecessor company, Wellington Management, was a pioneer in this respect, launching a fund in 1929 that included both stocks and bonds. The Wellington Fund got its start on the eve of the Great Depression, but it thrived over the long term, thanks in large part to its balancing of stocks and bonds. And this strategy continues to define the fund, now one of the nation’s largest balanced funds. As we embark on our fifth decade, we’ll continue to emphasize the importance of balanced, diversified investing. How investors allocate assets between stocks and bonds has an enormous effect on the risks and returns of their portfolios. And broad diversification reduces exposure to specific risks while providing opportunities to benefit from the market’s current leaders. (You can read more in Vanguard’s Principles for Investing Success, available at vanguard.com/research.) As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer April 15, 2015 6 Advisors’ Report For the fiscal half year ended March 31, 2015, Vanguard Morgan Growth Fund returned 9.73% for Investor Shares and 9.78% for the lower-cost Admiral Shares. Your fund is managed by five independent advisors, a strategy that enhances the fund’s diversification by providing exposure to distinct yet complementary investment approaches. It’s not uncommon for different advisors to have different views about individual securities or the broader investment environment. The advisors, the percentage of fund assets each manages, and brief descriptions of their investment strategies are presented in the accompanying table. The advisors have also prepared a discussion of the investment environment that existed during the period and of how portfolio positioning reflects this assessment. These comments were prepared on April 21, 2015. Wellington Management Company LLP Portfolio Manager: Paul E. Marrkand, CFA, Senior Managing Director Our portion of the fund uses traditional methods of stock selection—fundamental research and analysis—to identify companies that we believe have above-average growth prospects. Our research focuses on mid- and large-capitalization companies, evaluating and ranking each stock on a consistent set of growth,quality, and valuation criteria. We seek to build a portfolio of diversified sources of return with a balance of growth, quality, and valuation attributes. U.S. equities and other developed-market stocks around the world rose during the period; the S&P 500 Index returned 5.93% and the MSCI World Index 3.35%. Successes Sector allocation, a residual outcome of our bottom-up stock selection process, boosted the portfolio’s relative return. Results were driven primarily by our underweight allocation to the materials and energy sectors and an overweight allocation to health care. Our stock selection was strongest in consumer staples and materials. Top individual contributors to benchmark-relative performance included O’Reilly Automotive in the consumer discretionary sector and Aetna in health care. Not holding benchmark constituents IBM and Schlumberger also helped. Shortfalls Security selection detracted from relative performance in information technology, health care, and financials. The weakest holdings included Microsoft, Apache, and NetApp. We eliminated our position in Apache before the end of the period. Our underweight allocation to consumer discretionary also lagged. 7 We ended the period most overweighted in information technology and health care and most underweighted in industrials and energy. We remain optimistic about our portfolio’s favorable risk/reward profile. We continue to purchase attractively valued, capital-compounding companies with what we believe to be sustainable competitive advantages that can maintain a free-cash-flow growth rate beyond that of the market. Jennison Associates LLC Portfolio Managers: Kathleen A. McCarragher, Managing Director Blair A. Boyer, Managing Director The U.S. equity market advanced as the economic outlook continued to improve. The Federal Reserve ended its asset purchase program, confident that gains in economic activity and the labor market were sustainable. Successes BioMarin Pharmaceutical benefited from solid sales of its treatments for rare genetic diseases and from positive developments in its drug pipeline. Apple’s strength reflected expanding global acceptance of its platform. We expect that product updates will sustain attractive revenue growth. Biogen profited from strong sales of its multiple sclerosis treatment and positive data from trials of an Alzheimer’s drug. Shortfalls Falling energy prices led customers of oil equipment and services provider Schlumberger to curtail future spending. Tesla Motors declined on production and delivery issues. We believe the company is positioned to drive rapid growth in the adoption of electric cars. Canadian Pacific Railway was hurt by worries that sharply lower oil prices would lead to lower volumes of crude oil shipping on its rail line. Vanguard Equity Investment Group Portfolio Managers: James P. Stetler, Principal James D. Troyer, CFA, Principal Michael R. Roach, CFA For the six-month period, our stock selection models were effective in distinguishing the outperformers from the underperformers in most industry groups. Our growth, quality, valuation, and sentiment models lifted relative results; our management decisions model was more neutral. Selection was positive in seven sectors but slightly negative in three. Successes The largest contributions to our relative return came from information technology and consumer discretionary holdings. In IT, Freescale Semiconductor, Electronic Arts, and Skyworks Solutions added the 8 most. In consumer discretionary, O’Reilly Automotive, Lowe’s, and Whirlpool stood out. Shortfalls Our overall selections in financials and materials were negative. Positions in American Express, Discover Financial Services, and Citigroup as well as Westlake Chemical and Alcoa did not perform as expected. Frontier Capital Management Co., LLC Portfolio Managers: Stephen Knightly, CFA, President Christopher J. Scarpa, Vice President Improved economic activity, modest earnings growth, and continued accommodative monetary policy drove growth stocks, especially mid- and small-capitalization shares, sharply higher over the six months. Successes Health care, technology, and consumer discretionary stocks contributed substantially to relative performance. Health care holdings were boosted by our focus on companies that are helping the government lower the cost of care, such as managed-care firms Centene and Humana. In technology, a long-term shift in the video game market to higher-margin digital sales drove significant earnings growth and stock appreciation for Electronic Arts. Proprietary content gains in wireless devices led to rapid climbs for NXP Semiconductors and Avago Technologies. In the consumer discretionary sector, lower fuel prices and improved employment enhanced results for low-income-oriented retailers including Ross Stores. Shortfalls The collapse in fuel prices and concurrent surge in the dollar weighed on a number of industrial and materials holdings. Particularly affected were perceived beneficiaries of renewed domestic oil production and a need for energy infrastructure such as Kirby, MasTec, and Eagle Materials. Kalmar Investment Advisers Portfolio Managers: Ford B. Draper, Jr., President and Chief Investment Officer Dana F. Walker, CFA, Co-Head of the Investment Team On the whole, the U.S. equity market was rewarding for the last six months; however, the most recent quarter was more mixed, accompanied by a pickup in volatility. Causes included a rising number of geopolitical flashpoints, particularly in the Middle East; the sharp appreciation in the U.S. dollar; and declines in commodity prices—most notably the plunge in oil. Concerns about the timing and degree of Federal Reserve tightening also affected results. 9 Nevertheless, we envisage improving U.S. growth of perhaps 2.5%, helped by better weather, port reopenings, continued employment gains, and subdued interest rates. Global deflation risk may also be starting to wane amid a possible upturn in Eurozone growth. Such an environment suggests to us that recession risk is still several years away. Earnings for well-positioned companies should keep expanding here and abroad, and, buoyed by policy moves and mergers and acquisitions, the market should maintain its upward trend. Successes For the six months, more of our biggest contributors to portfolio return came from the consumer discretionary sector than any other; they included CarMax, Tractor Supply, O’Reilly Automotive, and Jarden. In keeping with our bottom-up stock-picking style, various stocks from other sectors, such as Cognizant Technology Solutions, ResMed, Alliance Data Systems, and Watsco, also boosted results. Shortfalls Most of our biggest detractors resulted from the drastic decline in oil and gas prices. These included Southwestern Energy, an exploration and production company; Weatherford International and Core Laboratories, both in oil services; and Chicago Bridge & Iron, an energy-related engineering and construction firm. Although there are some strong arguments for lower oil prices, a potential bottom seems to be forming for oil. Herbalife and Discovery Communications also lagged. 10 Vanguard Morgan Growth Fund Investment Advisors Fund Assets Managed Investment Advisor % $ Million Investment Strategy Wellington Management 45 5,245 Uses traditional methods of stock selection— Company LLP fundamental research and analysis—to identify companies that it believes have above-average growth prospects. Research focuses on mid- and large-cap companies, evaluating and ranking each stock on a consistent set of growth, quality, and valuation criteria. We seek to build a portfolio with diversified sources of return with a balance of growth, quality, and valuation attributes. Jennison Associates LLC 20 2,256 Uses a research-driven, fundamental investment approach that relies on in-depth company knowledge gleaned through meetings with management, customers, and suppliers. Vanguard Equity Investment 13 1,544 Employs a quantitative fundamental management Group approach, using models that assess valuation, growth prospects, management decisions, market sentiment, and earnings and balance-sheet quality of companies as compared with their peers. Frontier Capital Management Co., 10 1,195 Uses a research-driven, fundamental investment LLC approach that seeks companies with above-average growth prospects, reasonable valuations, and competitive advantages. Kalmar Investment Advisers 10 1,110 Employs a “growth-with-value” strategy using creative, bottom-up research to uncover vigorously growing, high-quality businesses whose stocks can also be bought inefficiently valued. The strategy has a dual objective of strong returns with lower risk. Cash Investments 2 212 These short-term reserves are invested by Vanguard in equity index products to simulate investments in stocks. Each advisor also may maintain a modest cash position. 11 Morgan Growth Fund Fund Profile As of March 31, 2015 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VMRGX VMRAX Expense Ratio 1 0.40% 0.26% 30-Day SEC Yield 0.75% 0.88% Portfolio Characteristics Russell DJ 3000 U.S. Total Growth Market Fund Index FA Index Number of Stocks 346 1,867 3,757 Median Market Cap $38.1B $52.3B $46.5B Price/Earnings Ratio 27.0x 24.6x 21.4x Price/Book Ratio 5.1x 5.4x 2.8x Return on Equity 22.3% 22.7% 17.5% Earnings Growth Rate 17.9% 17.5% 13.5% Dividend Yield 1.1% 1.4% 1.9% Foreign Holdings 4.0% 0.0% 0.0% Turnover Rate (Annualized) 40% — — Short-Term Reserves 1.0% — — Sector Diversification (% of equity exposure) DJ U.S. Russell Total 3000 Market Growth FA Fund Index Index Consumer Discretionary 18.6% 18.6% 13.4% Consumer Staples 5.4 10.0 8.4 Energy 2.2 4.4 7.3 Financials 5.0 5.4 17.6 Health Care 21.2 15.1 14.6 Industrials 9.6 12.0 11.1 Information Technology 34.3 28.3 19.0 Materials 2.4 4.0 3.5 Telecommunication Services 1.3 2.1 2.0 Utilities 0.0 0.1 3.1 Volatility Measures Russell DJ 3000 U.S. Total Growth Market Index FA Index R-Squared 0.97 0.88 Beta 1.06 1.03 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Apple Inc. Technology Hardware, Storage & Peripherals 5.8% Google Inc. Internet Software & Services 2.2 Facebook Inc. Internet Software & Services 1.8 Oracle Corp. Systems Software 1.7 Gilead Sciences Inc. Biotechnology 1.7 Amazon.com Inc. Internet Retail 1.5 Microsoft Corp. Systems Software 1.5 Biogen Inc. Biotechnology 1.4 Home Depot Inc. Home Improvement Retail 1.3 Costco Wholesale Corp. Hypermarkets & Super Centers 1.2 Top Ten 20.1% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratios shown are from the prospectus dated January 26, 2015, and represent estimated costs for the current fiscal year. For the six months ended March 31, 2015, the annualized expense ratios were 0.41% for Investor Shares and 0.27% for Admiral Shares. 12 Morgan Growth Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): September 30, 2004, Through March 31, 2015 Average Annual Total Returns: Periods Ended March 31, 2015 Inception One Five Ten Date Year Years Years Investor Shares 12/31/1968 14.95% 14.64% 8.81% Admiral Shares 5/14/2001 15.11 14.79 8.97 See Financial Highlights for dividend and capital gains information. 13 Morgan Growth Fund Financial Statements (unaudited) Statement of Net Assets As of March 31, 2015 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value • Shares ($000) Common Stocks (98.4%) 1 Consumer Discretionary (18.2%) * Amazon.com Inc. 477,659 177,737 Home Depot Inc. 1,352,617 153,671 * O’Reilly Automotive Inc. 511,677 110,645 Comcast Corp. Class A 1,798,302 101,550 Lowe’s Cos. Inc. 1,284,166 95,529 * Priceline Group Inc. 72,624 84,545 NIKE Inc. Class B 836,418 83,918 TJX Cos. Inc. 1,160,087 81,264 Wyndham Worldwide Corp. 748,852 67,749 * Netflix Inc. 158,455 66,027 Marriott International Inc. Class A 689,474 55,379 * Chipotle Mexican Grill Inc. Class A 83,361 54,230 Starbucks Corp. 544,906 51,603 Advance Auto Parts Inc. 304,144 45,527 Inditex SA ADR 2,816,476 44,909 PulteGroup Inc. 1,947,452 43,292 Expedia Inc. 448,495 42,217 *,^ Tesla Motors Inc. 194,633 36,741 * LKQ Corp. 1,421,318 36,329 * Hilton Worldwide Holdings Inc. 1,162,509 34,434 Walt Disney Co. 316,800 33,229 Whirlpool Corp. 150,769 30,464 * Vipshop Holdings Ltd. ADR 888,471 26,157 Wolverine World Wide Inc. 717,635 24,005 * Urban Outfitters Inc. 519,085 23,696 Ross Stores Inc. 208,300 21,946 Scripps Networks Interactive Inc. Class A 291,089 19,957 * Michaels Cos. Inc. 672,745 18,204 * Ulta Salon Cosmetics & Fragrance Inc. 116,915 17,637 CBS Corp. Class B 273,600 16,588 Brunswick Corp. 320,204 16,474 BorgWarner Inc. 270,060 16,333 Market Value • Shares ($000) Tractor Supply Co. 191,440 16,284 * Jarden Corp. 302,747 16,015 DSW Inc. Class A 432,335 15,944 L Brands Inc. 168,600 15,897 VF Corp. 206,835 15,577 Wynn Resorts Ltd. 119,587 15,054 Harman International Industries Inc. 104,170 13,920 Hanesbrands Inc. 412,260 13,815 Starwood Hotels & Resorts Worldwide Inc. 158,090 13,201 GNC Holdings Inc. Class A 261,538 12,834 * IMAX Corp. 380,622 12,831 * Discovery Communications Inc. 415,495 12,247 Carter’s Inc. 124,935 11,553 Delphi Automotive plc 142,400 11,355 Service Corp. International 424,275 11,052 * CarMax Inc. 159,820 11,029 * Discovery Communications Inc. Class A 345,210 10,619 Harley-Davidson Inc. 168,715 10,248 * AutoZone Inc. 15,000 10,232 * Bright Horizons Family Solutions Inc. 198,870 10,196 Macy’s Inc. 147,800 9,594 * Michael Kors Holdings Ltd. 142,449 9,366 Royal Caribbean Cruises Ltd. 114,300 9,355 Dunkin’ Brands Group Inc. 193,673 9,211 * lululemon athletica Inc. 139,254 8,915 * NVR Inc. 6,600 8,769 * Sirius XM Holdings Inc. 2,276,900 8,698 Comcast Corp. 132,900 7,451 Cablevision Systems Corp. Class A 398,700 7,296 * MGM Resorts International 283,095 5,953 Twenty-First Century Fox Inc. 178,100 5,856 14 Morgan Growth Fund Market Value  Shares ($000) * DIRECTV * Liberty Global plc Class A Twenty-First Century Fox Inc. Class A Las Vegas Sands Corp. Time Warner Inc. * Liberty Global plc * Hyatt Hotels Corp. Class A Consumer Staples (5.2%) Costco Wholesale Corp. CVS Health Corp. * Monster Beverage Corp. Mondelez International Inc. Class A Anheuser-BuschInBev NV ADR Estee Lauder Cos. Inc. Class A Colgate-Palmolive Co. * Hain Celestial Group Inc. PepsiCo Inc. * United Natural Foods Inc. Sysco Corp. Kroger Co. Brown-Forman Corp. Class B * Rite Aid Corp. Clorox Co. Mead Johnson Nutrition Co. ^ Pilgrims Pride Corp. Coty Inc. Class A Walgreens Boots Alliance Inc. Coca-Cola Co. Energy (2.1%) Cabot Oil & Gas Corp. Schlumberger Ltd. Baker Hughes Inc. * Carrizo Oil & Gas Inc. EOG Resources Inc. * Gulfport Energy Corp. Core Laboratories NV * Continental Resources Inc. Tesoro Corp. Valero Energy Corp. Plains GP Holdings LP Class A ONEOK Inc. * Cameron International Corp. Anadarko Petroleum Corp. Market Value  Shares ($000) * Weatherford International plc * Southwestern Energy Co. Superior Energy Services Inc. * EP Energy Corp. Class A Kinder Morgan Inc. * Memorial Resource Development Corp. Financials (4.7%) American Express Co. Morgan Stanley Moodys Corp. Bank of America Corp. Public Storage Intercontinental Exchange Inc. Raymond James Financial Inc. American Tower Corporation * E*TRADE Financial Corp. Aon plc T. Rowe Price Group Inc. * Affiliated Managers Group Inc. Waddell & Reed Financial Inc. Class A * Signature Bank American International Group Inc. JPMorgan Chase & Co. Ameriprise Financial Inc. Northern Trust Corp. * Berkshire Hathaway Inc. Class B Simon Property Group Inc. WisdomTree Investments Inc. * SVB Financial Group Health Care REIT Inc. Allied World Assurance Co. Holdings AG General Growth Properties Inc. Ventas Inc. Apartment Investment & Management Co. Discover Financial Services Legg Mason Inc. Citigroup Inc. Crown Castle International Corp. Kilroy Realty Corp. Morgan Growth Fund Market Value • Shares ($000) Health Care (20.8%) * Gilead Sciences Inc. 1,945,563 190,918 * Biogen Inc. 374,451 158,108 Bristol-Myers Squibb Co. 2,034,765 131,242 * Celgene Corp. 1,120,163 129,132 Amgen Inc. 715,130 114,314 * Actavis plc 357,324 106,347 * Vertex Pharmaceuticals Inc. 861,119 101,586 * BioMarin Pharmaceutical Inc. 755,047 94,094 Merck & Co. Inc. 1,419,802 81,610 Aetna Inc. 740,432 78,878 Eli Lilly & Co. 971,234 70,560 Medtronic plc 850,627 66,340 CR Bard Inc. 384,750 64,388 * Illumina Inc. 322,633 59,894 Becton Dickinson and Co. 374,308 53,747 * Alexion Pharmaceuticals Inc. 304,701 52,805 Zimmer Holdings Inc. 398,976 46,888 Johnson & Johnson 458,269 46,102 Novo Nordisk A/S ADR 789,232 42,137 Shire plc ADR 151,542 36,263 Cooper Cos. Inc. 176,507 33,081 * Cerner Corp. 426,843 31,271 Perrigo Co. plc 186,538 30,881 AstraZeneca plc ADR 448,605 30,698 * Medivation Inc. 234,202 30,228 * HCA Holdings Inc. 400,815 30,153 * Centene Corp. 399,000 28,205 Cardinal Health Inc. 286,791 25,889 Anthem Inc. 166,384 25,691 Agilent Technologies Inc. 593,834 24,674 Humana Inc. 132,191 23,533 ^ ResMed Inc. 318,895 22,890 Zoetis Inc. 488,650 22,620 AbbVie Inc. 362,500 21,221 Thermo Fisher Scientific Inc. 149,190 20,042 * Express Scripts Holding Co. 203,455 17,654 * Alkermes plc 287,853 17,550 * Varian Medical Systems Inc. 185,080 17,414 * Incyte Corp. 186,428 17,088 * Mylan NV 287,231 17,047 * MEDNAX Inc. 220,482 15,987 Cigna Corp. 109,900 14,225 Universal Health Services Inc. Class B 112,997 13,301 * Mallinckrodt plc 100,360 12,711 AmerisourceBergen Corp. Class A 110,400 12,549 * Akorn Inc. 239,815 11,394 * Edwards Lifesciences Corp. 76,800 10,941 Market Value • Shares ($000) HealthSouth Corp. 239,617 10,629 * PAREXEL International Corp. 152,505 10,521 * Mettler-Toledo International Inc. 31,500 10,353 * Quintiles Transnational Holdings Inc. 142,000 9,510 * United Therapeutics Corp. 54,700 9,432 UnitedHealth Group Inc. 67,900 8,032 * Jazz Pharmaceuticals plc 44,730 7,729 * Salix Pharmaceuticals Ltd. 40,095 6,929 * Molina Healthcare Inc. 98,024 6,596 McKesson Corp. 21,200 4,795 * Align Technology Inc. 85,095 4,577 * Charles River Laboratories International Inc. 42,000 3,330 Abbott Laboratories 53,800 2,493 2,399,217 Industrials (9.3%) Boeing Co. 918,877 137,905 Honeywell International Inc. 676,595 70,576 United Parcel Service Inc. Class B 691,402 67,024 TransDigm Group Inc. 260,671 57,014 Danaher Corp. 561,192 47,645 3M Co. 270,749 44,660 Illinois Tool Works Inc. 451,103 43,820 ^ Canadian Pacific Railway Ltd. 207,407 37,893 * Stericycle Inc. 205,105 28,803 American Airlines Group Inc. 504,900 26,649 JB Hunt Transport Services Inc. 311,918 26,636 Wabtec Corp. 241,096 22,907 Union Pacific Corp. 195,900 21,218 Rockwell Automation Inc. 175,321 20,335 Equifax Inc. 202,783 18,859 Pentair plc 296,920 18,673 * United Rentals Inc. 201,195 18,341 Cintas Corp. 223,495 18,244 * Spirit Airlines Inc. 234,524 18,143 AMETEK Inc. 317,593 16,686 Lockheed Martin Corp. 79,400 16,115 Fastenal Co. 362,025 15,000 Watsco Inc. 118,145 14,851 Acuity Brands Inc. 86,925 14,617 * IHS Inc. Class A 127,630 14,519 * Copart Inc. 365,982 13,750 Roper Industries Inc. 76,768 13,204 Carlisle Cos. Inc. 140,045 12,972 Southwest Airlines Co. 277,200 12,280 Delta Air Lines Inc. 268,100 12,054 MSC Industrial Direct Co. Inc. Class A 163,680 11,818 16 Morgan Growth Fund Market Value • Shares ($000) Snap-on Inc. 78,810 11,590 * Hertz Global Holdings Inc. 522,880 11,336 * United Continental Holdings Inc. 168,500 11,332 * Armstrong World Industries Inc. 188,595 10,839 PACCAR Inc. 162,900 10,285 KAR Auction Services Inc. 252,540 9,579 Expeditors International of Washington Inc. 196,245 9,455 Masco Corp. 352,500 9,412 Alaska Air Group Inc. 139,100 9,206 Flowserve Corp. 162,795 9,196 Pall Corp. 88,192 8,854 * Spirit AeroSystems Holdings Inc. Class A 169,500 8,850 * Quanta Services Inc. 252,975 7,217 Robert Half International Inc. 118,200 7,153 Caterpillar Inc. 88,700 7,099 B/E Aerospace Inc. 107,873 6,863 * Kirby Corp. 76,267 5,724 * Verisk Analytics Inc. Class A 76,830 5,486 FedEx Corp. 13,900 2,300 Textron Inc. 34,500 1,529 1,076,516 Information Technology (33.6%) Apple Inc. 5,392,482 670,987 * Facebook Inc. Class A 2,488,899 204,625 Oracle Corp. 4,631,297 199,840 * Google Inc. Class C 350,579 192,117 Microsoft Corp. 4,229,764 171,961 Altera Corp. 2,869,956 123,150 QUALCOMM Inc. 1,651,402 114,508 MasterCard Inc. Class A 1,261,925 109,018 Cisco Systems Inc. 3,930,143 108,177 Visa Inc. Class A 1,426,668 93,318 * Alibaba Group Holding Ltd. ADR 1,087,645 90,536 * Alliance Data Systems Corp. 298,935 88,560 * F5 Networks Inc. 711,861 81,821 Intuit Inc. 781,388 75,763 * Google Inc. Class A 115,772 64,219 * Twitter Inc. 1,223,435 61,270 * Check Point Software Technologies Ltd. 746,652 61,203 * LinkedIn Corp. Class A 236,317 59,046 * salesforce.com inc 854,398 57,082 * Red Hat Inc. 753,295 57,062 Broadcom Corp. Class A 1,207,788 52,291 Maxim Integrated Products Inc. 1,493,849 52,001 NetApp Inc. 1,442,739 51,160 Paychex Inc. 1,029,683 51,088 Skyworks Solutions Inc. 519,472 51,059 Market Value • Shares ($000) * Cognizant Technology Solutions Corp. Class A 793,920 49,533 * Electronic Arts Inc. 824,345 48,484 Western Digital Corp. 520,833 47,401 * Workday Inc. Class A 478,052 40,352 * Adobe Systems Inc. 538,500 39,817 Linear Technology Corp. 830,831 38,883 Amphenol Corp. Class A 646,165 38,079 Activision Blizzard Inc. 1,411,672 32,080 Microchip Technology Inc. 623,703 30,499 Global Payments Inc. 283,435 25,985 * NXP Semiconductors NV 246,806 24,769 * Splunk Inc. 413,541 24,482 * Tencent Holdings Ltd. 1,211,062 22,998 * FleetCor Technologies Inc. 148,941 22,478 Avago Technologies Ltd. Class A 165,539 21,020 FactSet Research Systems Inc. 123,919 19,728 * Fortinet Inc. 554,984 19,397 * FireEye Inc. 488,041 19,156 International Business Machines Corp. 116,400 18,682 * Akamai Technologies Inc. 261,078 18,548 Brocade Communications Systems Inc. 1,489,796 17,676 Amdocs Ltd. 313,130 17,034 Accenture plc Class A 180,900 16,949 * Gartner Inc. 200,023 16,772 Atmel Corp. 1,947,303 16,026 SS&C Technologies Holdings Inc. 255,848 15,939 CDW Corp. 411,900 15,339 Xilinx Inc. 354,393 14,991 Jack Henry & Associates Inc. 210,590 14,718 * VeriFone Systems Inc. 415,415 14,494 * Vantiv Inc. Class A 381,251 14,373 Lam Research Corp. 200,769 14,101 Marvell Technology Group Ltd. 939,896 13,817 SanDisk Corp. 214,530 13,648 * Cadence Design Systems Inc. 654,269 12,065 Fidelity National Information Services Inc. 176,055 11,982 * Fiserv Inc. 133,400 10,592 * Synaptics Inc. 121,463 9,876 * Flextronics International Ltd. 715,300 9,066 Fair Isaac Corp. 94,228 8,360 * Autodesk Inc. 137,965 8,090 CDK Global Inc. 167,528 7,834 Jabil Circuit Inc. 327,400 7,655 * Rackspace Hosting Inc. 143,000 7,377 * Informatica Corp. 153,945 6,751 17 Morgan Growth Fund Market Value • Shares ($000) FLIR Systems Inc. 168,455 5,269 Texas Instruments Inc. 77,900 4,455 * Yelp Inc. Class A 81,074 3,839 * VMware Inc. Class A 46,600 3,822 * eBay Inc. 29,700 1,713 * LendingClub Corp. 47,641 936 EMC Corp. 19,500 498 3,880,290 Materials (2.3%) Sherwin-Williams Co. 365,872 104,091 Monsanto Co. 321,483 36,180 Ashland Inc. 166,160 21,154 * WR Grace & Co. 161,870 16,004 PolyOne Corp. 371,070 13,859 Eagle Materials Inc. 163,720 13,680 PPG Industries Inc. 54,891 12,380 Cytec Industries Inc. 215,800 11,662 Alcoa Inc. 764,100 9,872 Ball Corp. 133,800 9,452 Worthington Industries Inc. 343,295 9,135 CF Industries Holdings Inc. 27,005 7,661 Valspar Corp. 27,400 2,302 267,432 Other (0.9%) 2 Vanguard Growth ETF 1,044,900 109,307 Telecommunication Services (1.3%) Verizon Communications Inc. 1,846,183 89,780 * SBA Communications Corp. Class A 448,798 52,554 Cogent Communications Holdings Inc. 285,900 10,101 152,435 Total Common Stocks (Cost $7,712,661) 11,374,219 Temporary Cash Investments (2.3%) 1 Money Market Fund (2.1%) Vanguard Market Liquidity Fund, 0.128% 253,624,000 253,624 Face Market Amount Value • ($000) ($000) Repurchase Agreement (0.1%) Bank of America Securities, LLC 0.120%, 4/1/15 (Dated 3/31/15, Repurchase Value $13,100,000, collateralized by U.S. Treasury Note/Bond 7.500%, 11/15/16, with a value of $13,362,000) 13,100 13,100 U.S. Government and Agency Obligations (0.1%) Fannie Mae Discount Notes, 0.170%, 6/17/15 1,600 1,599 7 Federal Home Loan Bank Discount Notes, 0.070%, 4/10/15 500 500 Federal Home Loan Bank Discount Notes, 0.063%, 4/29/15 3,000 3,000 Federal Home Loan Bank Discount Notes, 0.060%, 5/20/15 100 100 Federal Home Loan Bank Discount Notes, 0.181%, 6/22/15 1,000 1,000 Freddie Mac Discount Notes, 0.118%, 7/31/15 200 200 6,399 Total Temporary Cash Investments (Cost $273,122) 273,123 Total Investments (100.7%) (Cost $7,985,783) 11,647,342 Other Assets and Liabilities (-0.7%) Other Assets 97,536 Liabilities 4 (182,757) (85,221) Net Assets (100%) 11,562,121 18 Morgan Growth Fund At March 31, 2015, net assets consisted of: Amount ($000) Paid-in Capital Undistributed Net Investment Income Accumulated Net Realized Gains Unrealized Appreciation (Depreciation) Investment Securities Futures Contracts Net Assets Investor SharesNet Assets Applicable to 176,754,837 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share Investor Shares $26.49 Admiral SharesNet Assets Applicable to 83,816,685 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share Admiral Shares $82.08  See Note A in Notes to Financial Statements. * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $54,767,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the funds effective common stock and temporary cash investment positions represent 99.2% and 1.5%, respectively, of net assets. 2 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Includes $56,339,000 of collateral received for securities on loan. 5 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 6 Securities with a value of $4,799,000 have been segregated as initial margin for open futures contracts. 7 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. ADRAmerican Depositary Receipt. REITReal Estate Investment Trust. See accompanying Notes, which are an integral part of the Financial Statements. 19 Morgan Growth Fund Statement of Operations Six Months Ended March 31, 2015 ($000) Investment Income Income Dividends Interest 2 Securities Lending Total Income Expenses Investment Advisory FeesNote B Basic Fee Performance Adjustment The Vanguard GroupNote C Management and AdministrativeInvestor Shares Management and AdministrativeAdmiral Shares Marketing and DistributionInvestor Shares Marketing and DistributionAdmiral Shares Custodian Fees 53 Shareholders ReportsInvestor Shares 1 Shareholders ReportsAdmiral Shares 12 Trustees Fees and Expenses 11 Total Expenses Expenses Paid Indirectly Net Expenses Net Investment Income Realized Net Gain (Loss) Investment Securities Sold 2 Futures Contracts Foreign Currencies Realized Net Gain (Loss) Change in Unrealized Appreciation (Depreciation) Investment Securities Futures Contracts Foreign Currencies 1 Change in Unrealized Appreciation (Depreciation) Net Increase (Decrease) in Net Assets Resulting from Operations 1 Dividends are net of foreign withholding taxes of $290,000. 2 Dividend income, interest income, and realized net gain (loss) from affiliated companies of the fund were $771,000, $100,000, and $0, respectively. See accompanying Notes, which are an integral part of the Financial Statements. 20 Morgan Growth Fund Statement of Changes in Net Assets Six Months Ended Year Ended March 31, September 30, ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income Realized Net Gain (Loss) Change in Unrealized Appreciation (Depreciation) Net Increase (Decrease) in Net Assets Resulting from Operations Distributions Net Investment Income Investor Shares Admiral Shares Realized Capital Gain 1 Investor Shares Admiral Shares Total Distributions Capital Share Transactions Investor Shares Admiral Shares Net Increase (Decrease) from Capital Share Transactions Total Increase (Decrease) Net Assets Beginning of Period End of Period 2 1 Includes fiscal 2015 and 2014 short-term gain distributions totaling $135,145,000 and $11,778,000, respectively. Short-term gain distributions are treated as ordinary income dividends for tax purposes. 2 Net AssetsEnd of Period includes undistributed (overdistributed) net investment income of $10,884,000 and $37,745,000. See accompanying Notes, which are an integral part of the Financial Statements. 21 Morgan Growth Fund Financial Highlights Investor Shares Six Months Ended For a Share Outstanding March 31, Year Ended September 30, Throughout Each Period 2015 2014 2013 2012 2011 2010 Net Asset Value, Beginning of Period $27.07 $24.26 $20.31 $16.06 $16.04 $14.32 Investment Operations Net Investment Income .135 .187 .230 .141 .087 .097 Net Realized and Unrealized Gain (Loss) on Investments 2.301 3.785 3.925 4.209 .029 1.733 Total from Investment Operations 2.436 3.972 4.155 4.350 .116 1.830 Distributions Dividends from Net Investment Income (.191) (.172) (. 205) (.100) (. 096) (.110) Distributions from Realized Capital Gains (2.825) (.990) — Total Distributions (3.016) (1.162) (.205) (.100) (.096) (.110) Net Asset Value, End of Period $26.49 $27.07 $24.26 $20.31 $16.06 $16.04 Total Return 1 9.73% 16.85% 20.69% 27.18% 0.66% 12.81% Ratios/Supplemental Data Net Assets, End of Period (Millions) $4,682 $4,580 $4,922 $5,283 $5,009 $5,432 Ratio of Total Expenses to Average Net Assets 2 0.41% 0.40% 0.39% 0.40% 0.42% 0.44% Ratio of Net Investment Income to Average Net Assets 0.92% 0.72% 1.06% 0.74% 0.47% 0.62% Portfolio Turnover Rate 40% 52% 53% 49% 55% 60% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Includes performance-based investment advisory fee increases (decreases) of (0.02%), (0.04%), (0.05%), (0.04%), (0.01%), and 0.01%. See accompanying Notes, which are an integral part of the Financial Statements. 22 Morgan Growth Fund Financial Highlights Admiral Shares Six Months Ended For a Share Outstanding March 31, Year Ended September 30, Throughout Each Period 2015 2014 2013 2012 2011 2010 Net Asset Value, Beginning of Period $83.97 $75.26 $63.02 $49.84 $49.75 $44.42 Investment Operations Net Investment Income . 480 .719 . 831 . 535 . 342 . 372 Net Realized and Unrealized Gain (Loss) on Investments 7.107 11.722 12.144 13.036 .110 5.364 Total from Investment Operations 7.587 12.441 12.975 13.571 .452 5.736 Distributions Dividends from Net Investment Income (.727) (. 664) (.735) (. 391) (. 362) (. 406) Distributions from Realized Capital Gains (8.750) (3.067) — Total Distributions (9.477) (3.731) (.735) (.391) (.362) (.406) Net Asset Value, End of Period $82.08 $83.97 $75.26 $63.02 $49.84 $49.75 Total Return 1 9.78% 17.03% 20.86% 27.35% 0.83% 12.95% Ratios/Supplemental Data Net Assets, End of Period (Millions) $6,880 $6,250 $5,019 $3,725 $2,554 $2,445 Ratio of Total Expenses to Average Net Assets 2 0.27% 0.26% 0.25% 0.26% 0.28% 0.30% Ratio of Net Investment Income to Average Net Assets 1.06% 0.86% 1.20% 0.88% 0.61% 0.76% Portfolio Turnover Rate 40% 52% 53% 49% 55% 60% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Includes performance-based investment advisory fee increases (decreases) of (0.02%), (0.04%), (0.05%), (0.04%), (0.01%), and 0.01%. See accompanying Notes, which are an integral part of the Financial Statements. 23 Morgan Growth Fund Notes to Financial Statements Vanguard Morgan Growth Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund offers two classes of shares: Investor Shares and Admiral Shares. Investor Shares are available to any investor who meets the fund’s minimum purchase requirements. Admiral Shares are designed for investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. investment companies. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund’s pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. 2. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund’s pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). 3. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund’s performance and requires daily settlement of variation margin representing changes in the market value of each contract. 24 Morgan Growth Fund Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). During the six months ended March 31, 2015, the fund’s average investments in long and short futures contracts represented less than 1% and 0% of net assets, respectively, based on the average of aggregate settlement values at each quarter-end during the period. 4. Repurchase Agreements: The fund enters into repurchase agreements with institutional counter-parties. Securities pledged as collateral to the fund under repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. The fund further mitigates its counterparty risk by entering into repurchase agreements only with a diverse group of prequalified counterparties, monitoring their financial strength, and entering into master repurchase agreements with its counterparties. The master repurchase agreements provide that, in the event of a counter-party’s default (including bankruptcy), the fund may terminate any repurchase agreements with that counterparty, determine the net amount owed, and sell or retain the collateral up to the net amount owed to the fund. Such action may be subject to legal proceedings, which may delay or limit the disposition of collateral. 5. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (September 30, 2011–2014), and for the period ended March 31, 2015, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 6. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 7. Securities Lending: To earn additional income, the fund lends its securities to qualified institutional borrowers. Security loans are required to be secured at all times by collateral in an amount at least equal to the market value of securities loaned. Daily market fluctuations could cause the value of loaned securities to be more or less than the value of the collateral received. When this occurs, the collateral is adjusted and settled on the next business day. The fund further mitigates its counterparty risk by entering into securities lending transactions only with a diverse group of prequalified counterparties, monitoring their financial strength, and entering into master securities lending agreements with its counterparties. The master securities lending agreements provide that, in the event of a counterparty’s default (including bankruptcy), the fund may terminate any loans with that borrower, determine the net amount owed, and sell or retain the collateral up to the net amount owed to the fund; however, such actions may be subject to legal proceedings. While collateral mitigates counterparty risk, in the absence of a default the fund may experience delays and costs in recovering the securities loaned. The fund invests cash collateral received in Vanguard Market Liquidity Fund, and records a liability in the Statement of Net Assets for the return of the collateral, during the period the securities are on loan. Securities lending income represents fees charged to borrowers plus income earned on invested cash collateral, less expenses associated with the loan. 8. Credit Facility: The fund and certain other funds managed by The Vanguard Group participate in a $3 billion committed credit facility provided by a syndicate of lenders pursuant to a credit agreement that may be renewed annually; each fund is individually liable for its borrowings, if any, under the credit facility. Borrowings may be utilized for temporary and emergency purposes, and are subject 25 Morgan Growth Fund to the fund’s regulatory and contractual borrowing restrictions. The participating funds are charged administrative fees and an annual commitment fee of 0.06% of the undrawn amount of the facility; these fees are allocated to the funds based on a method approved by the fund’s board of trustees and included in Management and Administrative expenses on the fund’s Statement of Operations. Any borrowings under this facility bear interest at a rate equal to the higher of the federal funds rate or LIBOR reference rate plus an agreed-upon spread. The fund had no borrowings outstanding at March 31, 2015, or at any time during the period then ended. 9. Other: Dividend income is recorded on the ex-dividend date. Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. Wellington Management Company LLP, Jennison Associates LLC, Frontier Capital Management Co., LLC, and Kalmar Investment Advisers each provide investment advisory services to a portion of the fund for a fee calculated at an annual percentage rate of average net assets managed by the advisor. The basic fee of Wellington Management Company LLP is subject to quarterly adjustments based on performance for the preceding three years relative to the Russell 3000 Growth Index. The basic fee of Jennison Associates LLC is subject to quarterly adjustments based on performance for the preceding three years relative to the Russell 1000 Growth Index. The basic fees of Frontier Capital Management Co., LLC, and Kalmar Investment Advisers are subject to quarterly adjustments based on performance for the preceding three years relative to the Russell Midcap Growth Index. The Vanguard Group provides investment advisory services to a portion of the fund on an at-cost basis; the fund paid Vanguard advisory fees of $395,000 for the six months ended March 31, 2015. For the six months ended March 31, 2015, the aggregate investment advisory fee represented an effective annual basic rate of 0.16% of the fund’s average net assets, before a decrease of $1,159,000 (0.02%) based on performance. C. The Vanguard Group furnishes at cost corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund based on methods approved by the board of trustees. The fund has committed to invest up to 0.40% of its net assets in Vanguard. At March 31, 2015, the fund had contributed capital of $1,053,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 0.42% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. 26 Morgan Growth Fund D. The fund has asked its investment advisors to direct certain security trades, subject to obtaining the best price and execution, to brokers who have agreed to rebate to the fund part of the commissions generated. Such rebates are used solely to reduce the fund’s management and administrative expenses. For the six months ended March 31, 2015, these arrangements reduced the fund’s expenses by $138,000 (an annual rate of 0.00% of average net assets). E. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund’s investments as of March 31, 2015, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 11,351,221 22,998 — Temporary Cash Investments 253,624 19,499 — Futures Contracts—Liabilities 1 (741) — — Total 11,604,104 42,497 — 1 Represents variation margin on the last day of the reporting period. F. At March 31, 2015, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) S&P 500 Index June 2015 193 99,434 (338) E-mini S&P 500 Index June 2015 37 3,812 (56) (394) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. G. Distributions are determined on a tax basis and may differ from net investment income and realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when certain items of income, expense, gain, or loss are recognized in different periods for financial statement and tax purposes. These differences will 27 Morgan Growth Fund reverse at some time in the future. Differences in classification may also result from the treatment of short-term gains as ordinary income for tax purposes. The fund’s tax-basis capital gains and losses are determined only at the end of each fiscal year. During the six months ended March 31, 2015, the fund realized net foreign currency losses of $20,000, which decreased distributable net income for tax purposes; accordingly, such losses have been reclassified from accumulated net realized gains to undistributed net investment income. At March 31, 2015, the cost of investment securities for tax purposes was $7,985,783,000. Net unrealized appreciation of investment securities for tax purposes was $3,661,559,000, consisting of unrealized gains of $3,739,329,000 on securities that had risen in value since their purchase and $77,770,000 in unrealized losses on securities that had fallen in value since their purchase. H. During the six months ended March 31, 2015, the fund purchased $2,242,868,000 of investment securities and sold $2,576,401,000 of investment securities, other than temporary cash investments. I. Capital share transactions for each class of shares were: Six Months Ended Year Ended March 31, 2015 September 30, 2014 Amount Shares Amount Shares ($000) (000) ($000) (000) Investor Shares Issued 180,652 6,832 320,152 12,401 Issued in Lieu of Cash Distributions 489,705 19,699 213,461 8,667 Redeemed (500,542) (18,959) (1,426,502) (54,768) Net Increase (Decrease)—Investor Shares 169,815 7,572 (892,889) (33,700) Admiral Shares Issued 467,560 5,719 1,260,885 15,671 Issued in Lieu of Cash Distributions 648,115 8,415 242,786 3,182 Redeemed (391,691) (4,753) (892,089) (11,116) Net Increase (Decrease)—Admiral Shares 723,984 9,381 611,582 7,737 J. Management has determined that no material events or transactions occurred subsequent to March 31, 2015, that would require recognition or disclosure in these financial statements. 28 About Your Fund’s Expenses As a shareholder of the fund, you incur ongoing costs, which include costs for portfolio management, administrative services, and shareholder reports (like this one), among others. Operating expenses, which are deducted from a fund’s gross income, directly reduce the investment return of the fund. A fund’s expenses are expressed as a percentage of its average net assets. This figure is known as the expense ratio. The following examples are intended to help you understand the ongoing costs (in dollars) of investing in your fund and to compare these costs with those of other mutual funds. The examples are based on an investment of $1,000 made at the beginning of the period shown and held for the entire period. The accompanying table illustrates your fund’s costs in two ways: • Based on actual fund return. This section helps you to estimate the actual expenses that you paid over the period. The ”Ending Account Value“ shown is derived from the fund‘s actual return, and the third column shows the dollar amount that would have been paid by an investor who started with $1,000 in the fund. You may use the information here, together with the amount you invested, to estimate the expenses that you paid over the period. To do so, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number given for your fund under the heading ”Expenses Paid During Period.“ • Based on hypothetical 5% yearly return. This section is intended to help you compare your fund‘s costs with those of other mutual funds. It assumes that the fund had a yearly return of 5% before expenses, but that the expense ratio is unchanged. In this case—because the return used is not the fund’s actual return—the results do not apply to your investment. The example is useful in making comparisons because the Securities and Exchange Commission requires all mutual funds to calculate expenses based on a 5% return. You can assess your fund’s costs by comparing this hypothetical example with the hypothetical examples that appear in shareholder reports of other funds. Note that the expenses shown in the table are meant to highlight and help you compare ongoing costs only and do not reflect transaction costs incurred by the fund for buying and selling securities. Further, the expenses do not include any purchase, redemption, or account service fees described in the fund prospectus. If such fees were applied to your account, your costs would be higher. Your fund does not carry a “sales load.” The calculations assume no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. You can find more information about the fund’s expenses, including annual expense ratios, in the Financial Statements section of this report. For additional information on operating expenses and other shareholder costs, please refer to your fund’s current prospectus. 29 Six Months Ended March 31, 2015 Beginning Ending Expenses Account Value Account Value Paid During Morgan Growth Fund 9/30/2014 3/31/2015 Period Based on Actual Fund Return Investor Shares $1,000.00 $1,097.29 $2.14 Admiral Shares 1,000.00 1,097.77 1.41 Based on Hypothetical 5% Yearly Return Investor Shares $1,000.00 $1,022.89 $2.07 Admiral Shares 1,000.00 1,023.59 1.36 The calculations are based on expenses incurred in the most recent six-month period. The fund’s annualized six-month expense ratios for that period are 0.41% for Investor Shares and 0.27% for Admiral Shares. The dollar amounts shown as “Expenses Paid” are equal to the annualized expense ratio multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by the number of days in the most recent 12-month period. 30 Trustees Approve Advisory Arrangements The board of trustees of Vanguard Morgan Growth Fund has renewed the fund’s investment advisory arrangements with Frontier Capital Management Co., LLC (Frontier), Jennison Associates LLC (Jennison), Kalmar Investment Advisers (Kalmar), Wellington Management Company LLP (Wellington Management), and The Vanguard Group, Inc. (Vanguard) (Vanguard’s Equity Investment Group through its Quantitative Equity Group). The board determined that renewing the fund’s advisory arrangements was in the best interests of the fund and its shareholders. The board based its decisions upon an evaluation of each advisor’s investment staff, portfolio management process, and performance. The trustees considered the factors discussed below, among others. However, no single factor determined whether the board approved the arrangements. Rather, it was the totality of the circumstances that drove the board’s decisions. Nature, extent, and quality of services The board considered the quality of the fund’s investment management services over both the short and long term, and took into account the organizational depth and stability of each advisor. The board noted the following: Frontier. Frontier, founded in 1980, is known for a fundamental, research-intensive investment approach focused on small and midsized stocks. The firm’s bottom-up, collaborative investment approach seeks to identify companies with a combination of superior growth potential and attractive valuation. Frontier’s investment process emphasizes companies with understandable business models, good franchises, accelerating sales and margins, and healthy balance sheets. Analysts regularly interact with management and other companies in the supply chain to effectively construct a portfolio of stocks for the fund. Frontier has managed a portion of the fund since 2008. Jennison. Jennison, founded in 1969, is an indirect, wholly owned subsidiary of Prudential Financial, Inc. The firm currently oversees a wide range of equity and fixed income strategies. The investment team at Jennison uses internal fundamental research and a highly interactive bottom-up stock selection process to identify companies that exhibit above-average growth in units, revenues, earnings, and cash flows. When evaluating a company for purchase or sale, the analysis focuses on the duration of the growth opportunity and seeks to capture inflection points in the company’s growth. Jennison has managed a portion of the fund since 2007. Kalmar. Kalmar, together with its parent company, Kalmar Investments Inc., founded in 1982, specializes in small- and mid-capitalization growth stocks. Kalmar is a research-driven investment firm that is entirely focused on the management of “growth with value” small- and mid-cap equity portfolios. Kalmar believes that there is a high-reward/low-risk anomaly offered by the equity market in the stocks of solid, well-managed, rapidly growing smaller companies. Through independent fundamental research, Kalmar attempts to discover such companies, buy them at undervalued levels, and own them for the longer term. Kalmar has managed a portion of the fund since 2008. Wellington Management. Wellington Management, founded in 1928, is among the nation’s oldest and most respected institutional investment managers. The investment team at Wellington Management seeks to create a portfolio with balanced exposure to growth, quality, and valuation in an attempt to deliver consistent results over time. Research focuses on large- and mid-capitalization companies with a proven record of sales and earnings growth, profitability, and cash-flow generation. Wellington Management has advised the fund since 1968. 31 Vanguard. Vanguard has been managing investments for more than three decades. The Quantitative Equity Group adheres to a sound, disciplined investment management process; the team has considerable experience, stability, and depth. Vanguard has managed a portion of the fund since 1993. The board concluded that each advisor’s experience, stability, depth, and performance, among other factors, warranted continuation of the advisory arrangements. Investment performance The board considered the short- and long-term performance of the fund and each advisor, including any periods of outperformance or underperformance relative to a benchmark index and peer group. The board concluded that the performance was such that each advisory arrangement should continue. Information about the fund’s most recent performance can be found in the Performance Summary section of this report. Cost The board concluded that the fund’s expense ratio was well below the average expense ratio charged by funds in its peer group and that the fund’s advisory fee rate was also well below its peer-group average. Information about the fund’s expenses appears in the About Your Fund’s Expenses section of this report as well as in the Financial Statements section, which also includes information about the fund’s advisory fee rate. The board did not consider profitability of Frontier, Jennison, Kalmar, and Wellington Management in determining whether to approve the advisory fees, because the firms are independent of Vanguard and the advisory fees are the result of arm’s-length negotiations. The board does not conduct a profitability analysis of Vanguard, because of Vanguard’s unique “at-cost” structure. Unlike most other mutual fund management companies, Vanguard is owned by the funds it oversees, and produces “profits” only in the form of reduced expenses for fund shareholders. The benefit of economies of scale The board concluded that the fund’s shareholders benefit from economies of scale because of breakpoints in the advisory fee schedules for Frontier, Jennison, Kalmar, and Wellington Management. The breakpoints reduce the effective rate of the fees as the fund’s assets managed by each advisor increase. The board also concluded that the fund’s at-cost arrangement with Vanguard ensures that the fund will realize economies of scale as it grows, with the cost to shareholders declining as fund assets managed by Vanguard increase. The board will consider whether to renew the advisory arrangements again after a one-year period. 32 Glossary 30-Day SEC Yield. A fund’s 30-day SEC yield is derived using a formula specified by the U.S. Securities and Exchange Commission. Under the formula, data related to the fund’s security holdings in the previous 30 days are used to calculate the fund’s hypothetical net income for that period, which is then annualized and divided by the fund’s estimated average net assets over the calculation period. For the purposes of this calculation, a security’s income is based on its current market yield to maturity (for bonds), its actual income (for asset-backed securities), or its projected dividend yield (for stocks). Because the SEC yield represents hypothetical annualized income, it will differ—at times significantly—from the fund’s actual experience. As a result, the fund’s income distributions may be higher or lower than implied by the SEC yield. Beta. A measure of the magnitude of a fund’s past share-price fluctuations in relation to the ups and downs of a given market index. The index is assigned a beta of 1.00. Compared with a given index, a fund with a beta of 1.20 typically would have seen its share price rise or fall by 12% when the index rose or fell by 10%. For this report, beta is based on returns over the past 36 months for both the fund and the index. Note that a fund’s beta should be reviewed in conjunction with its R-squared (see definition). The lower the R-squared, the less correlation there is between the fund and the index, and the less reliable beta is as an indicator of volatility. Dividend Yield. Dividend income earned by stocks, expressed as a percentage of the aggregate market value (or of net asset value, for a fund). The yield is determined by dividing the amount of the annual dividends by the aggregate value (or net asset value) at the end of the period. For a fund, the dividend yield is based solely on stock holdings and does not include any income produced by other investments. Earnings Growth Rate. The average annual rate of growth in earnings over the past five years for the stocks now in a fund. Equity Exposure. A measure that reflects a fund’s investments in stocks and stock futures. Any holdings in short-term reserves are excluded. Expense Ratio. A fund’s total annual operating expenses expressed as a percentage of the fund’s average net assets. The expense ratio includes management and administrative expenses, but does not include the transaction costs of buying and selling portfolio securities. Foreign Holdings. The percentage of a fund represented by securities or depositary receipts of companies based outside the United States. Inception Date. The date on which the assets of a fund (or one of its share classes) are first invested in accordance with the fund’s investment objective. For funds with a subscription period, the inception date is the day after that period ends. Investment performance is measured from the inception date. Median Market Cap. An indicator of the size of companies in which a fund invests; the midpoint of market capitalization (market price x shares outstanding) of a fund’s stocks, weighted by the proportion of the fund’s assets invested in each stock. Stocks representing half of the fund’s assets have market capitalizations above the median, and the rest are below it. Price/Book Ratio. The share price of a stock divided by its net worth, or book value, per share. For a fund, the weighted average price/book ratio of the stocks it holds. 33 Price/Earnings Ratio. The ratio of a stock’s current price to its per-share earnings over the past year. For a fund, the weighted average P/E of the stocks it holds. P/E is an indicator of market expectations about corporate prospects; the higher the P/E, the greater the expectations for a company’s future growth. R-Squared. A measure of how much of a fund’s past returns can be explained by the returns from the market in general, as measured by a given index. If a fund’s total returns were precisely synchronized with an index’s returns, its R-squared would be 1.00. If the fund’s returns bore no relationship to the index’s returns, its R-squared would be 0. For this report, R-squared is based on returns over the past 36 months for both the fund and the index. Return on Equity. The annual average rate of return generated by a company during the past five years for each dollar of shareholder’s equity (net income divided by shareholder’s equity). For a fund, the weighted average return on equity for the companies whose stocks it holds. Short-Term Reserves. The percentage of a fund invested in highly liquid, short-term securities that can be readily converted to cash. Turnover Rate. An indication of the fund’s trading activity. Funds with high turnover rates incur higher transaction costs and may be more likely to distribute capital gains (which may be taxable to investors). The turnover rate excludes in-kind transactions, which have minimal impact on costs. 34 This page intentionally left blank. The People Who Govern Your Fund The trustees of your mutual fund are there to see that the fund is operated and managed in your best interests since, as a shareholder, you are a part owner of the fund. Your fund’s trustees also serve on the board of directors of The Vanguard Group, Inc., which is owned by the Vanguard funds and provides services to them on an at-cost basis. A majority of Vanguard’s board members are independent, meaning that they have no affiliation with Vanguard or the funds they oversee, apart from the sizable personal investments they have made as private individuals. The independent board members have distinguished backgrounds in business, academia, and public service. Each of the trustees and executive officers oversees 178 Vanguard funds. The following table provides information for each trustee and executive officer of the fund. More information about the trustees is in the Statement of Additional Information, which can be obtained, without charge, by contacting Vanguard at 800-662-7447, or online at vanguard.com. InterestedTrustee 1 F. William McNabb III Born 1957. Trustee Since July 2009. Chairman of the Board. Principal Occupation(s) During the Past Five Years and Other Experience: Chairman of the Board of The Vanguard Group, Inc., and of each of the investment companies served by The Vanguard Group, since January 2010; Director of The Vanguard Group since 2008; Chief Executive Officer and President of The Vanguard Group, and of each of the investment companies served by The Vanguard Group, since 2008; Director of Vanguard Marketing Corporation; Managing Director of The Vanguard Group (1995–2008). IndependentTrustees Emerson U. Fullwood Born 1948. Trustee Since January 2008. Principal Occupation(s) During the Past Five Years and Other Experience: Executive Chief Staff and Marketing Officer for North America and Corporate Vice President (retired 2008) of Xerox Corporation (document management products and services); Executive in Residence and 2009–2010 Distinguished Minett Professor at the Rochester Institute of Technology; Director of SPX Corporation (multi-industry manufacturing), the United Way of Rochester, Amerigroup Corporation (managed health care), the University of Rochester Medical Center, Monroe Community College Foundation, and North Carolina A&T University. Rajiv L. Gupta Born 1945. Trustee Since December 2001. 2 Principal Occupation(s) During the Past Five Years and Other Experience: Chairman and Chief Executive Officer (retired 2009) and President (2006–2008) of Rohm and Haas Co. (chemicals); Director of Tyco International PLC (diversified manufacturing and services), Hewlett-Packard Co. (electronic computer manufacturing), and Delphi Automotive PLC (automotive components); Senior Advisor at New Mountain Capital. Amy Gutmann Born 1949. Trustee Since June 2006. Principal Occupation(s) During the Past Five Years and Other Experience: President of the University of Pennsylvania; Christopher H. Browne Distinguished Professor of Political Science, School of Arts and Sciences, and Professor of Communication, Annenberg School for Communication, with secondary faculty appointments in the Department of Philosophy, School of Arts and Sciences, and at the Graduate School of Education, University of Pennsylvania; Trustee of the National Constitution Center; Chair of the Presidential Commission for the Study of Bioethical Issues. JoAnn Heffernan Heisen Born 1950. Trustee Since July 1998. Principal Occupation(s) During the Past Five Years and Other Experience: Corporate Vice President and Chief Global Diversity Officer (retired 2008) and Member of the Executive Committee (1997–2008) of Johnson & Johnson (pharmaceuticals/medical devices/ consumer products); Director of Skytop Lodge Corporation (hotels), the University Medical Center at Princeton, the Robert Wood Johnson Foundation, and the Center for Talent Innovation; Member of the Advisory Board of the Institute for Women’s Leadership at Rutgers University. F. Joseph Loughrey Born 1949. Trustee Since October 2009. Principal Occupation(s) During the Past Five Years and Other Experience: President and Chief Operating Officer (retired 2009) of Cummins Inc. (industrial machinery); Chairman of the Board of Hillenbrand, Inc. (specialized consumer services), and of Oxfam America; Director of SKF AB (industrial machinery), Hyster-Yale Materials Handling, Inc. (forklift trucks), the Lumina Foundation for Education, and the V Foundation for Cancer Research; Member of the Advisory Council for the College of Arts and Letters and of the Advisory Board to the Kellogg Institute for International Studies, both at the University of Notre Dame. Mark Loughridge Born 1953. Trustee Since March 2012. Principal Occupation(s) During the Past Five Years and Other Experience: Senior Vice President and Chief Financial Officer (retired 2013) at IBM (information technology services); Fiduciary Member of IBM’s Retirement Plan Committee (2004–2013); Director of the Dow Chemical Company; Member of the Council on Chicago Booth. Scott C. Malpass Born 1962. Trustee Since March 2012. Principal Occupation(s) During the Past Five Years and Other Experience: Chief Investment Officer and Vice President at the University of Notre Dame; Assistant Professor of Finance at the Mendoza College of Business at Notre Dame; Member of the Notre Dame 403(b) Investment Committee; Board Member of TIFF Advisory Services, Inc., and Catholic Investment Services, Inc. (investment advisors); Member of the Investment Advisory Committee of Major League Baseball. André F. Perold Born 1952. Trustee Since December 2004. Principal Occupation(s) During the Past Five Years and Other Experience: George Gund Professor of Finance and Banking, Emeritus at the Harvard Business School (retired 2011); Chief Investment Officer and Managing Partner of HighVista Strategies LLC (private investment firm); Director of Rand Merchant Bank; Overseer of the Museum of Fine Arts Boston. Peter F. Volanakis Born 1955. Trustee Since July 2009. Principal Occupation(s) During the Past Five Years and Other Experience: President and Chief Operating Officer (retired 2010) of Corning Incorporated (communications equipment); Trustee of Colby-Sawyer College; Member of the Advisory Board of the Norris Cotton Cancer Center and of the Advisory Board of the Parthenon Group (strategy consulting). Executive Officers Glenn Booraem Born 1967. Controller Since July 2010. Principal Occupation(s) During the Past Five Years and Other Experience: Principal of The Vanguard Group, Inc.; Controller of each of the investment companies served by The Vanguard Group; Assistant Controller of each of the investment companies served by The Vanguard Group (2001–2010). Thomas J. Higgins Born 1957. Chief Financial Officer Since September 2008. Principal Occupation(s) During the Past Five Years and Other Experience: Principal of The Vanguard Group, Inc.; Chief Financial Officer of each of the investment companies served by The Vanguard Group; Treasurer of each of the investment companies served by The Vanguard Group (1998–2008). Kathryn J. Hyatt Born 1955. Treasurer Since November 2008. Principal Occupation(s) During the Past Five Years and Other Experience: Principal of The Vanguard Group, Inc.; Treasurer of each of the investment companies served by The Vanguard Group; Assistant Treasurer of each of the investment companies served by The Vanguard Group (1988–2008). Heidi Stam Born 1956. Secretary Since July 2005. Principal Occupation(s) During the Past Five Years and Other Experience: Managing Director of The Vanguard Group, Inc.; General Counsel of The Vanguard Group; Secretary of The Vanguard Group and of each of the investment companies served by The Vanguard Group; Director and Senior Vice President of Vanguard Marketing Corporation. Vanguard Senior Management Team Mortimer J. Buckley Kathleen C. Gubanich Paul A. Heller Martha G. King John T. Marcante Chris D. McIsaac Michael S. Miller James M. Norris Glenn W. Reed Chairman Emeritus and Senior Advisor John J. Brennan Chairman, 1996–2009 Chief Executive Officer and President, 1996–2008 Founder John C. Bogle Chairman and Chief Executive Officer, 1974–1996 1 Mr. McNabb is considered an “interested person,” as defined in the Investment Company Act of 1940, because he is an officer of the Vanguard funds. 2 December 2002 for Vanguard Equity Income Fund, the Vanguard Municipal Bond Funds, and the Vanguard State Tax-Exempt Funds. P.O. Box 2600 Valley Forge, PA 19482-2600 Connect with Vanguard® > vanguard.com Fund Information > 800-662-7447 CFA ® is a registered trademark owned by CFA Institute. Direct Investor Account Services > 800-662-2739 Institutional Investor Services > 800-523-1036 Text Telephone for People Who Are Deaf or Hard of Hearing > 800-749-7273 This material may be used in conjunction with the offering of shares of any Vanguard fund only if preceded or accompanied by the fund’s current prospectus. All comparative mutual fund data are from Lipper, a Thomson Reuters Company, or Morningstar, Inc., unless otherwise noted. You can obtain a free copy of Vanguard’s proxy voting guidelines by visiting vanguard.com/proxyreporting or by calling Vanguard at 800-662-2739. The guidelines are also available from the SEC’s website, sec.gov. In addition, you may obtain a free report on how your fund voted the proxies for securities it owned during the 12 months ended June 30. To get the report, visit either vanguard.com/proxyreporting or sec.gov. You can review and copy information about your fund at the SEC’s Public Reference Room in Washington, D.C. To find out more about this public service, call the SEC at 202-551-8090. Information about your fund is also available on the SEC’s website, and you can receive copies of this information, for a fee, by sending a request in either of two ways: via e-mail addressed to publicinfo@sec.gov or via regular mail addressed to the Public Reference Section, Securities and Exchange Commission, Washington, DC 20549-1520. © 2015 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. Q262 052015 Item 2 : Code of Ethics. Not Applicable. Item 3 : Audit Committee Financial Expert. Not Applicable. Item 4 : Principal Accountant Fees and Services. (a) Audit Fees. Not Applicable. Item 5 : Audit Committee of Listed Registrants. Not Applicable. Item 6 : Investments. Not Applicable. Item 7 : Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not Applicable. Item 8 : Portfolio Managers of Closed-End Management Investment Companies. Not Applicable. Item 9 : Purchase of Equity Securities by Closed-End Management Investment Company and Affiliated Purchasers. Not Applicable. Item 10 : Submission of Matters to a Vote of Security Holders. Not Applicable. Item 11 : Controls and Procedures. (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrants Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. There were no significant changes in Registrants Internal Control Over Financial Reporting or in other factors that could significantly affect this control subsequent to the date of the evaluation, including any corrective actions with regard to significant deficiencies and material weaknesses. Item 12 : Exhibits. (a) Certifications. Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. VANGUARD MORGAN GROWTH FUND By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: May 21, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD MORGAN GROWTH FUND By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: May 21, 2015 VANGUARD MORGAN GROWTH FUND By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: May 21, 2015 * By: /s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on April 22, 2014 see file Number 2-17620, Incorporated by Reference.
